Citation Nr: 1337214	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  09-39 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






REMAND

The Veteran served on active duty from July 1971 to July 1975 and from June 1982 to October 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In his September 2009 VA Form 9, the Veteran indicated his intent to appear at a personal hearing before a Veterans Law Judge.  However, in a statement received in July 2010, he withdrew his request for a hearing.

In this matter, the Veteran asserts entitlement to a TDIU based upon his service-connected lumbar spine disability.  See, e.g., the Veteran's VA Form 9 dated September 2009.

A TDIU rating may generally be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2013).  Additionally, a veteran may be entitled to TDIU on an extra-schedular basis if it is established that he is unable to secure or follow substantially gainful employment as a result of the effect of his service-connected disability.  See 38 C.F.R. § 4.16(b) (2013).

Here, the Veteran is service connected for degenerative disc disease (DDD) of the lumbar spine with herniated nucleus pulposus at L4-5 and chronic symptomatic lumbar paraspinal strain, evaluated as 60 percent, and genital herpes at zero percent.  His combined disability rating is 60 percent.  Accordingly, he meets the criteria for schedular consideration of a TDIU rating as set forth in 38 C.F.R. § 4.16(a).  The question thus becomes whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  See 38 C.F.R. § 4.16(a) (2013).

In reviewing the evidence of record, the Board observes that at no time during this appeal has the Veteran been provided a VA examination that adequately discusses the effect of his service-connected lumbar spine disability on his ability to secure and follow substantially gainful employment.  (The medical evidence does not suggest, nor has the Veteran contended, that his employability is negatively impacted by his service-connected genital herpes.)

The Veteran was most recently afforded a VA examination as to his service-connected lumbar spine disability in March 2011 at which time the examiner provided range-of-motion findings, but did not address the impact of the Veteran's service-connected lumbar spine disability on his employability.  Rather, the examiner only stated that "[t]he effect of the condition(s) on the claimant's usual occupation is lifting and range of motion limitation.  The effect of the condition(s) on the claimant's daily activity is as occupational limitation."  Similarly, in a January 2009 VA examination, the examiner noted only that the effect of the lumbar spine disability on the Veteran's "daily activity is fatigues easily.  Limited ability to walk, exercise, bend, or stoop."

The Board recognizes that the evidence of record includes an October 2006 letter from Dr. F.M.K. who described the severity of the Veteran's physical limitations and noted, "in my opinion, [the Veteran] cannot return to gainful employment based on his cervical and lumbar problems."  The Board notes that the Veteran is not service connected for a cervical spine disability.  Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. § 3.341(a); see also 38 C.F.R. § 4.19 (2013) (age may not be a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, the Board finds this opinion of Dr. F.M.K. of little probative value as to the issue of entitlement to a TDIU.

As stated by the Court in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), VA may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  Therefore, because the Board cannot adequately determine from the existing record how the Veteran's service-connected lumbar spine disability affects his employability, the Board finds that the Veteran should be afforded a VA examination to determine whether he is unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (holding that where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted); 38 C.F.R. § 3.327(a) (2013).

Review of the record reflects ongoing VA medical treatment.  Thus, on remand, any previously unobtained ongoing relevant medical records should be procured and associated with the Veteran's claims file.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate releases where necessary, procure any records of outstanding treatment and/or evaluation that the Veteran has recently received.  The Board is particularly interested in VA treatment records dated since July 1, 2013.  All such available documents should be associated with the claims file.

2.  Thereafter, the Veteran should be afforded a VA examination in order to determine the extent of his service-connected lumbar spine disability as well as the impact of his service-connected disabilities on his ability to secure and follow substantially gainful employment.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated studies, including X-rays, should be performed.

With respect to the service-connected lumbar spine, all pertinent pathology should be noted in the evaluation report.  In particular, the examiner should:

(a)  note the results (in degrees) of range-of-motion testing of the Veteran's lumbosacral spine.  In reporting these results, the examiner should discuss the severity of any associated pain on testing.  In particular, the examiner should discuss the extent of any incoordination, weakened movement, and excess fatigability on use of the Veteran's low back.  The examiner should equate the additional functional impairment due to pain, weakened movement, excess fatigability, or incoordination to additional loss of motion (beyond what is shown clinically).  

(b)  discuss the nature and extent of any ankylosis (favorable or unfavorable) of the entire thoracolumbar spine, and unfavorable ankylosis of the entire spine.

(c)  report the number of incapacitating episodes that the Veteran has experienced, as well as their duration, in the past twelve months and whether these incapacitating episodes are due to intervetebral disc syndrome associated with the service-connected lumbar spine disability.  [Note:  For VA rating purposes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.]

(d)  identify any evidence of neurological manifestations due to the service-connected DDD of the lumbar spine with herniated nucleus pulposus at L4-5 and chronic symptomatic lumbar paraspinal strain, to include any neurological pathology affecting the lower extremities found to be due to this service-connected disability.  The examiner must identify the specific nerves affected or seemingly affected, and describe the degree of any impairment as mild, moderate, moderately severe, or severe.

(e)  address the impact of the service-connected DDD of the lumbar spine with herniated nucleus pulposus at L4-5 and chronic symptomatic lumbar paraspinal strain upon the Veteran's industrial activities including his ability to obtain and maintain employment.  Specifically, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's service-connected lumbar spine disability (as well as any other disabilities determined to be service connected), either alone or in the aggregate, renders him unable to secure or follow a substantially gainful occupation.  Consideration must be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.

The rationale for all opinions expressed by the VA examiner should also be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he/she should state the reasons therefore.

3.  Thereafter, readjudicate the claim on appeal.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

